966 F.2d 1451
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Adib H. AQEEL, Petitioner-Appellant,v.William H. DALLMAN, Respondent-Appellee.
No. 91-3206.
United States Court of Appeals, Sixth Circuit.
June 25, 1992.

Before KENNEDY and ALAN E. NORRIS, Circuit Judges, and LIVELY, Senior Circuit Judge.
PER CURIAM.


1
Adib Aqeel appeals the dismissal by the district court of his petition for a writ of habeas corpus which challenged his state court convictions.   On appeal, he argues that the district court erred in holding that the procedures used to select his grand jury were constitutionally adequate, and that the court should not have concluded that he failed to demonstrate a need for the appointment of expert witnesses.   This court granted an application for a certificate of probable cause as to those two issues.


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred.


3
As the reasons why the petition for a writ of habeas corpus should be denied have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the order of the district court is affirmed upon the reasoning set out in the report and recommendation by the magistrate judge, dated December 21, 1990.